Exhibit 32.1 Certification of the Chief Executive Officer Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Arc Logistics Partners LP (the “Partnership”) on Form10-Q for the period ended March31, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Vincent T. Cubbage, the Chief Executive Officer of Arc Logistics GP LLC, the General Partner of the Partnership, hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: May 5, 2017 /s/ VINCENT T. CUBBAGE Vincent T. Cubbage ChiefExecutiveOfficer, Chairman and Director
